Citation Nr: 0738401	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rectal cancer, 
claimed as due to exposure to Agent Orange.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis B.

3.  Whether the severance of service connection for hepatitis 
C was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1963 to May 1965.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  By a rating decision prepared in March 2002 and 
issued in April 2002, the RO granted service connection for 
hepatitis C and denied service connection for rectal cancer, 
claimed as due to exposure to herbicides.  The veteran timely 
disagreed with the denial of service connection for rectal 
cancer and with the initial evaluation assigned for hepatitis 
C.

In February 2003 that the RO proposed to sever service 
connection for hepatitis C.  The RO accepted the veteran's 
disagreement with the proposal to sever as a request to 
reopen the claim for service connection for hepatitis B, 
which had been previously denied, and the RO determined that 
the claim for hepatitis B and the severance of service 
connection for hepatitis C were inextricably intertwined.  
The RO accepted the veteran's December 2003 substantive 
appeal as a valid substantive appeal for both issues, 
following issuance of a statement of the case (SOC) 
addressing both issues earlier that same month.  The RO also 
noted that the veteran was notified in June 2001 that the 
veteran's claim of entitlement to service connection for 
hepatic B, which had been denied as not well-grounded in 
1998, would be reviewed on the merits.  However, that review 
on the merits had not yet been conducted, so the RO 
determined the claim for service connection for hepatitis B 
should be considered on the merits.  The Board does not 
disagree with the determination that the veteran is entitled 
to a determination of entitlement to service connection for 
hepatitis B on the merits, without discussion of whether new 
and material evidence has been submitted.  The Board does not 
disagree with the RO's determination that the veteran has 
submitted a timely substantive appeal as to each issue, but 
the Board does not agree, as more fully explained below, that 
the issue of the propriety of severance of service connection 
for hepatitis C is inextricably intertwined with the request 
to reopen the claim for service connection for hepatitis B.

In his December 2003 substantive appeal, the veteran 
requested a personal hearing and a Travel Board hearing.  By 
a statement submitted in April 2005, the veteran withdrew his 
request for a personal hearing.  In September 2005, the 
veteran withdrew his request for a Travel Board hearing.  The 
veteran's withdrawals of his hearing requests are valid, and 
appellate review may proceed.

The claim of entitlement to service connection for hepatitis 
B is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adenocarcinoma of the rectum may not be presumed to have 
resulted from exposure to herbicide agents, and the veteran 
has not submitted clinical opinion which supports his lay 
belief that he developed rectal cancer because of his 
exposure to herbicide agents, nor is there evidence to 
support service connection on any other basis.  

2.  The grant of service connection for hepatitis C was 
undebatably erroneous, and failed to consider the laboratory 
evidence of record disclosing that a diagnosis of hepatitis C 
had been ruled out, and the clinical evidence since that time 
further establishes that the veteran does not have hepatitis 
C.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rectal cancer 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2007).

2.  The grant of service connection for hepatitis C loss was 
clearly and unmistakably erroneous and severance of service 
connection for hepatitis C was proper.  38 U.S.C.A. §§ 1110, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.105(d), 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran attributes his rectal cancer to his exposure to 
herbicides because he has no family history of the disorder.  
The veteran himself states that he does not have hepatitis C.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As to the issue of the propriety of severance of service 
connection for hepatitis C, VCAA notice is not required 
because the issue presented involves a claim for review of a 
prior final regional office decision on the basis of clear 
and unmistakable error (CUE).  See Parker v. Principi, 
15 Vet. App. 407 (2002).  The process of severing service 
connection requires specific notice under 38 C.F.R. 
§ 3.105(d).  A rating proposing severance must be prepared, 
setting forth all material facts and reasons.  The claimant 
must be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d).  Then, if additional 
evidence is not received in the 60-day period allowed, final 
rating action may be taken to implement the proposal.  As 
discussed below, this procedure, and all procedures related 
to determining if the grant of service connection for 
hepatitis C was clearly and unmistakably erroneous, were met.  

However, the application of the VCAA to the claim of 
entitlement to service connection for rectal cancer must be 
discussed.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2001 that addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  

While this letter did not specifically advise the veteran to 
submit evidence and/or information "in his possession" to 
the AOJ, he was specifically advised that he should submit 
medical records or opinions relevant to his claims, and was 
advised that he could submit his own statements or statements 
from others.  The letter advised the veteran in some detail 
about types of evidence that he could identify or submit that 
might be relevant to the claim, and was advised to tell VA 
about any additional information or evidence he wanted VA to 
obtain for him.  A reasonable person would understand from 
this letter that they should submit any evidence that might 
be in their possession.  

The veteran demonstrated that he understood that he could 
submit or identify pertinent evidence, as he identified seven 
providers whose records might be relevant, and VA obtained 
records from each of those providers.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran to obtain 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained and reviewed the 
veteran's service medical records, his service personnel 
records, and verification of his Vietnam service.  The RO 
provided VA examinations.  No examination was provided to 
obtain opinion as to the etiology of the veteran's rectal 
cancer, but voluminous reports were obtained from several 
providers who treated the veteran's rectal cancer.  After 
reviewing this evidence, the RO concluded that there was no 
further duty to assist the veteran, such as by conducting VA 
oncology examination, and the Board agrees.  

The Board recognizes that the threshold for determining that 
there is evidence which "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service is low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, presumptions apply to service connection for 
disorders claimed as resulting from exposure to herbicide 
agents.  Those presumptions, and the findings regarding 
diseases associated with exposure to herbicide agents 
announced by the Secretary of the Department of Veterans 
Affairs (Secretary), are sufficient competent medical 
evidence of record to make a decision on the claim.  
Significantly, neither the veteran nor his or her 
representative has identified any additional evidence which 
is not of record.  The record does not indicate that there is 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary notice and development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

1.  Claim for service connection for rectal cancer

The National Personnel Records Center has verified that the 
veteran served nearly one full year in Vietnam.  Exposure to 
herbicide agents may be presumed.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  A presumption of service connection 
due to exposure to herbicide agents is available to veterans 
who have certain diseases and who served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  A disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  However, adenocarcinoma of the gastrointestinal 
tract is not among the disorders which may be presumed to be 
associated with exposure to herbicides.  

However, the United States Court of Appeals for the Federal 
Circuit has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  That is because the 
statutory provisions setting forth presumptions related to 
exposure to Agent Orange do not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation (proof that exposure during service caused 
the disease that appeared years later).  Id.

The veteran's own statements provide the only evidence of 
record favorable to his contention that adenocarcinoma of the 
rectum resulted from exposure to herbicides.  The RO has 
obtained records from several providers who rendered care to 
the veteran, including providers who assigned the diagnosis 
of cancer and providers who treated his cancer, including 
records of providers who provided treatment through surgery, 
radiation therapy, and chemotherapy, including outpatient 
chemotherapy.  

The voluminous records obtained from those providers do not 
include any opinion or statement which relates the etiology 
of adenocarcinoma of the rectum to the veteran's exposure to 
herbicides.  The clinical records do not, in fact, reference 
discussion of the veteran's exposure to herbicides.  The 
veteran's own statements do not indicate that any specific 
provider advised him that such etiology was possible.  The 
veteran has not submitted any medical statement or medical 
opinion which directly relates his adenocarcinoma of the 
rectum to his exposure to herbicides.

The veteran's statements indicate only his lay belief that 
the exposure to herbicides must have caused the rectal 
cancer, because no one else in his family had developed 
rectal cancer.  The veteran is competent to state whether he 
is aware of a diagnosis of rectal cancer in any other family 
member.  See Jandreau v. Nicholson, 492 F.3d 1331, 1337 (Fed. 
Cir. 2007).  However, he is not competent to determine 
whether his rectal cancer is etiologically related to his 
active service or any incident of service such as exposure to 
herbicides, as such etiology is not observable by a lay 
person.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As noted above, rectal cancer is not one of the enumerated 
disorders listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed for a veteran who may be presumed 
to have been exposed to herbicides in Vietnam.  In that 
regard, the Board notes that the Secretary has determined 
that there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630-41 (May 20, 2003); see 
also Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 
41, 442-49 (1996). 

In particular, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for gastrointestinal tract tumors, which would 
include the rectal adenocarcinoma diagnosed in this case.  
This determination by the Secretary that gastrointestinal 
tumors are not associated with exposure to herbicides is 
unfavorable to the veteran's claim. 

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The evidence in this case clearly establishes that the 
veteran's rectal cancer was diagnosed at the time of a March 
2000 colonoscopy, and no earlier.  The evidence establishes 
that the disorder was not manifested in service, and the 
evidence also establishes that the cancer did not have an 
onset in service, and was not chronic and continuous 
following the veteran's service.  The veteran's rectal cancer 
may not, based on the Secretary's findings of non-
association, be presumed to have been incurred as a result of 
exposure to herbicides.  The veteran has not provided any 
clinical evidence that the disorder was, in fact, incurred as 
a result of his service.  Combee, supra.  

In short, the veteran has not established that his diagnosed 
rectal cancer may be linked to his service on any basis, 
including with consideration of the law and regulations 
pertaining to exposure to herbicides.  The Secretary's 
findings are unfavorable to the claim, and are of greater 
weight and probative value than the veteran's lay statements, 
the only favorable evidence of record linking the veteran's 
current diagnosis of rectal cancer, status post operative, to 
his service.

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

2.  Propriety of severance of service connection for 
hepatitis C 

The veteran was granted service connection for hepatitis C in 
a March 2002 rating decision.  Service connection for 
hepatitis C was granted on the basis of a March 2002 VA 
examination which assigned a diagnosis of hepatitis C, 
apparently based on the veteran's report that he had been 
told by a medical provider several years earlier that he had 
hepatitis C.  The clinical evidence of record at the time of 
the VA examination included an April 1997 private laboratory 
examination report indicating that examination for hepatitis 
C was negative.  The evidence also included private clinical 
records establishing that, although hepatitis C had been 
suspected, that diagnosis had been ruled out.  The examiner 
who provided the report of the March 2002 VA examination did 
not discuss the clinical records which disclosed that the 
veteran did not have hepatitis C.  

In February 2003, the RO proposed to sever the award of 
service connection for hepatitis C, noting that VA laboratory 
examinations of the veteran's blood conducted after the March 
2002 VA examination were negative for hepatitis C.  The 
veteran was notified, in February 2003, that the RO's 
proposal to sever service connection for hepatitis C was on 
the basis that there was no diagnosis of hepatitis C.  The 
veteran was afforded the time required under 38 C.F.R. 
§ 3.105 to submit evidence that service connection for 
hepatitis C was warranted.  In a March 2003 statement, the 
veteran stated that he agreed with the RO's determination 
that he did not have hepatitis C.  The veteran himself stated 
that he had hepatitis B, not hepatitis C.  He did not provide 
any evidence that he currently has hepatitis C.

A September 2003 rating decision, issued in October 3, 2003, 
implemented the proposed severance of service connection for 
hepatitis C, effective February 1, 2004.  Thus, the RO 
complied with both the types of notice and the timing of 
notices required under 38 C.F.R. § 3.105, including allowing 
a 60-day period for the veteran to submit evidence and a 60-
day period from final notice of the severance before the 
decision was effectuated for purposes of computing the 
veteran's compensation.  The veteran has not provided any 
evidence that he has hepatitis C or that any provider 
currently suspects that he has hepatitis C.  The veteran has 
reiterated his statements that he sought service connection 
for hepatitis B, not hepatitis C.

In general, once service connection has been granted, the 
award of service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA 
has the burden of proof to establish that the original grant 
was clearly and unmistakably erroneous.  Id.  The proof 
required to meet this burden is the same as a claimant's 
burden in attempting to overturn a final decision on the 
basis of clear and unmistakable error (CUE).  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

However, even where the evidence establishes that the grant 
of service connection was clearly and unmistakably erroneous 
(the burden being on the Government), severance of service 
connection may only be implemented if certain procedural 
safeguards have been met.  Stallworth v. Nicholson, 20 Vet. 
App. 482 (2006).  Severance of service connection based on 
any standard less than that set forth in 38 C.F.R. 
§ 3.105(d), the requirement that there be CUE, is erroneous 
as a matter of law.  Graves v. Brown, 6 Vet. App. 166, 170 
(1994); see also Baughman, supra).  However, the reviewable 
evidence is not limited to that which was before the RO in 
making its initial service connection award.  Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997) (VA would be placed in 
the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record if the factual record 
considered in severance determinations was limited to 
evidence of record at the time of the prior determination).

The Board notes that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In this case, the 
factual determination as to whether the veteran has hepatitis 
B is sufficiently separate form the determination as to 
whether the veteran has hepatitis C for a separate 
adjudication of the claim for service connection for 
hepatitis B and the claim that severance of service 
connection for hepatitis C was improper.  The procedural 
determination as to whether the veteran is entitled to 
service connection for hepatitis B is separate from the 
procedural determination under 38 C.F.R. § 3.105 as to 
whether VA has satisfied the requirements for severance of 
service connection for hepatitis C.  Since both the factual 
and procedural determinations are separate, the Board finds 
that completion of adjudication of the claim that severance 
of service connection for hepatitis C is appropriate, even 
though the claim for service connection for hepatitis B 
requires Remand.  

Here, the RO severed service connection in compliance with 
the procedures required under 38 C.F.R. § 3.105(d).  The 
evidence clearly and unmistakably establishes that 
examinations for hepatitis C are negative.  The veteran 
himself agrees that he does not have hepatitis C.  Since the 
evidence clearly and unmistakably establishes that the 
disorder for which service connection has been granted is not 
present, the award of service connection for hepatitis C was 
clearly and unmistakably erroneous, and severance of the 
grant of service connection is proper.  




ORDER

The appeal for service connection for rectal cancer is 
denied.

Severance of service connection for hepatitis C is proper, 
and restoration of service connection for hepatitis C is 
denied.  


REMAND

The veteran contends that he has chronic hepatitis B as the 
result of hepatitis he was treated for in service.  The VA 
reviewer who provided an opinion in April 2003 confirmed that 
the veteran currently has hepatitis B, but indicated that the 
type of hepatitis the veteran had in service could have been 
either hepatitis A or hepatitis B.  The review opined that it 
was impossible to state, without speculation, whether the 
veteran had hepatitis B in service, in the absence of 
serologic studies.  

Although some records of the veteran's inpatient treatment 
for hepatitis during his service are of record, given that 
the VA reviewer has stated that these records do not include 
sufficient serologic information to determine whether the 
veteran had hepatitis B in service, an attempt to obtain 
additional records should be made.  If no additional records 
of serologic laboratory examinations conducted during the 
veteran's service are obtained, then the veteran should be 
afforded VA examination and asked for more detailed post-
service health history.  He should also be asked whether 
there are any records of hepatitis B proximate to his service 
discharge.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran again of law and 
regulations governing VA's dirties to assist 
and notify the veteran, to include advising 
the veteran to submit any evidence in his own 
possession that might support his claim, and 
provide notice of assignment of effective 
dates and disability ratings as required in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In particular, inform the veteran that 
evidence that he had hepatitis B proximate to 
service would be more persuasive than 
diagnoses made later.  In particular, the 
veteran should submit records from or identify 
any private provider from 1965 to the present 
whose records might include clinical 
laboratory testing for liver function or for 
hepatitis, such as liver biopsies, laboratory 
testing for hepatitis B surface antigen, 
hepatitis B surface antibody, hepatitis B core 
antibody, or other relevant examinations.  

2.  Obtain from the veteran the names and 
addresses of all government or private 
physicians and/or medical facilities that have 
provided him with any treatment for hepatitis 
B since his separation from service, with 
emphasis on those records immediately 
following his service.  In particular, the 
AMC/RO should attempt to ascertain whether the 
veteran was afforded blood bank services, 
including transfusions of human blood products 
such as plasma or blood, in connection with 
any medical treatment following service.  
After securing the necessary release(s), the 
RO should obtain those records that have not 
been previously secured.

3.  Ask the National Personnel Records Center 
to search for any separately-filed hospital 
records for the veteran, including laboratory 
examinations of the veteran's blood conducted 
at the US Air Force Hospital, Clark Air Force 
Base, in October 1964, or at Walther Reed Army 
hospital in October 1964 though January 1965.  

4.  Obtain the veteran's VA laboratory and 
surgical pathology records relating to liver 
function and associate them with the claims 
file.  Review the records to determine when 
the veteran first received surgical treatment 
or laboratory examination of the blood from 
VA.  In particular, the records of treatment 
at any VA medical facility from 1965 to the 
present should be obtained, including all 
surgical and clinical laboratory testing for 
liver function and for hepatitis, such as 
liver biopsies, hepatitis B surface antigen, 
hepatitis B surface antibody, or hepatitis B 
core antibody, or other relevant examinations.  

5.  The veteran's claims file, including 
service medical records and post-service 
clinical records, should be reviewed by a 
physician with expertise in infectious 
diseases.  The reviewer should render an 
opinion as to whether the veteran currently 
has hepatitis B, and, if so, should discuss 
the etiology and onset date of the disorder.  
The reviewer must list and discuss all 
documented risk factors for hepatitis B for 
the veteran.  The reviewer should be asked to 
answer the following question: Is it is at 
least as likely as not (i.e., is there a 50 
percent or greater likelihood) that the 
veteran's current diagnosis of hepatitis B, if 
present, had its onset during service or as a 
result of hepatitis treated in service?  

The basis of the opinion should be included in 
the document containing the opinion.  If a 
physical examination, including to obtain a 
more detailed report of post-service history 
is required, or additional laboratory testing 
is necessary before an opinion can be 
rendered, the veteran should be afforded VA 
examination by an infectious disease 
specialist.  

6.  Thereafter, the RO should review the 
evidence and should readjudicate the claim in 
light of all evidence of record.  If the 
benefit sought remains denied, an appropriate 
supplemental statement of the case should be 
furnished to the veteran, and to his 
representative.  The veteran should have the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


